Title: James Madison to Thomas Jefferson, 23 October 1814
From: Madison, James
To: Jefferson, Thomas


          Dear Sir
Washington
Ocr 23. 1814.
          I have recd
yours of Ocr .  with that inclosed from Warden. His
tale is plausibly told but entitled to little confidence. Be assured he is not
the man he passed for with all of us originally. His apparent modesty &
suavity cover ambition vanity avidity (from poverty at least) & intrigue.
These traits began to betray themselves before he last left the U.S. on his
arrival in Paris with his office confirmed by the Senate, they rapidly
disclosed themselves. And on the death of Barlow, & the scuffle for the
Charge of our affairs, the mask fell off entirely. He behaved badly to Mrs Barlow, and having made
himself acceptable to the French
Govt thro’ his intimacy with subalterns,
he seized, with their
its concurrence, the station for which he had
as little of qualifications as of pretensions. Crawford carried with him
 our view of W’s character, and his experience in
Paris has greatly strengthened it. He states circumstances convicting W. of
equal impudence & mendit mendacity. The friends of
the latter there consist of the Irish, and
persons of  rank & Science
to whom he has paid his court, and passed himself for the favorite of
certain individuals here
as well as of the Govt. Crawford is a man of strong intellect &
sound integrity: but of a temper not perhaps sufficiently pliant, or manners
sufficiently polished for diplomatic life. These however will improve,
and
whilst he remains abroad,
I cannot believe that his high tone of mind would have permitted him to be
jealous of a man whom he
must justly
regards
regard as so infinitely below him.
I return you Wardens letter; & that, if you
chuse you may prevent the possibility of future publicity to
yours to me, I inclose yours with it, and keep no
copy of this.
          Affecly yoursJ. M.
         